Citation Nr: 0002680	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, loss 
of sex drive, memory loss, bladder problems, personality 
change, blurred vision, hair loss, hearing loss, headaches 
and wife's miscarriage as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse 


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from January 1967 to November 1968.  
He had service in the Republic of Vietnam from December 1967 
to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the No. Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was remanded by the Board in March 1999 for further 
development.  It is now returned to the Board for 
adjudication.

The record reflects that service connection is in effect for 
post traumatic stress disorder, with a 100 percent rating 
currently assigned.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran's claimed skin disorder, loss of sex drive, 
memory loss, bladder problems, personality change, blurred 
vision, hair loss, hearing loss, headaches and wife's 
miscarriage are not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam, nor are they 
shown to be etiologically or causally related to active duty 
service or any incident therein.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for a skin 
disorder, loss of sex drive, memory loss, bladder problems, 
personality change, blurred vision, hair loss, hearing loss, 
headaches and wife's miscarriage, on a direct basis and as a 
result of exposure to Agent Orange during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307(a), 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he is entitled to 
service connection for a skin disorder, loss of sex drive, 
memory loss, bladder problems, personality change, blurred 
vision, hair loss, hearing loss, headaches and wife's 
miscarriage as a result of Agent Orange exposure. 
Specifically, in May 1994, he filed a claim for the 
aforementioned conditions as secondary to exposure to Agent 
Orange. The claim was denied by rating decision dated in 
August 1994, both on a direct basis, as none of the claimed 
disorders were treated or diagnosed in service, and on a 
secondary basis, as they were not presumptive conditions.

At a personal hearing in June 1999, the veteran testified 
that he was exposed to Agent Orange while serving in Vietnam.  
In essence his testimony did not indicate that any medical 
opinion has been presented relating any of his claimed 
disorders to exposure to herbicides.  His testimony, in 
essence, indicated that he had been displeased with the VA at 
the time he filed his claim.  Several of the listed 
conditions were actually being claimed as secondary to his 
service connected PTSD, and his hearing loss was attributed 
to noise exposure in service.  

In a subsequent letter dated in September 1999, the veteran's 
representative, acknowledged that the veteran did not have 
any medical evidence which related his claimed disorders to 
exposure to Agent Orange, but that he was endeavoring to 
obtain such evidence.  In addition, the representative 
acknowledged that the veteran's wife having a miscarriage was 
not a plausible claim under the law, and noted that no 
further argument in support of that claim would be presented.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, several of the claimed disorders appear to be 
symptoms of the veteran's service connected PTSD and should 
be used in the assignment of a disability rating for that 
disorder.  In any event these are not diseases which warrant 
service connection on a presumptive basis for exposure to 
Agent Orange.  38 C.F.R. § 3.309 (1999).   Because the 
veteran's claimed conditions are excluded from the diseases 
for which presumptive service connection on the basis of 
Agent Orange exposure is warranted, the claim must be denied 
as it is not well grounded.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking a skin disorder, loss of sex drive, loss of appetite, 
memory loss, bladder problems, personality change, blurred 
vision, hair loss, hearing loss, headaches, or his wife's 
miscarriage with any in-service occurrence or event.  
Specifically, there was no mention of any such disorder or 
event in service, nor has any medical examiner attributed his 
current conditions, or his wife's miscarriage to his active 
service, nor did they indicate evidence that the claimed 
disorders were of long standing duration.  Thus, a direct 
causal link between the veteran's claimed conditions, and his 
wife's miscarriage, if any, and exposure to Agent Orange or 
active duty service has not been demonstrated.  

The Board notes that in the June 1999 hearing at the RO, the 
veteran testified that his loss of sex drive, personality 
problems, and memory loss were diagnosed as secondary to 
PTSD.  He further related his hearing loss to noise exposure 
in service.  The veteran's representative asked him, "You 
didn't really specifically say that they were related to 
Agent Orange?" The veteran's response was unclear, but in 
essence, he indicated irritation with the VA, and as he 
believed everything was related to the military, he filed the 
claim as described.

In conclusion, the Board has considered the veteran's 
statements and sworn testimony that his claims on appeal were 
the result of his military service.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
relationship between his claim on appeal and his active duty 
service.  The veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of any current disorder, as well 
as to the medical causation of the claimed disabilities.  Id.  
In the absence of competent, credible evidence of a causal 
relationship, service connection is not warranted as the 
claim is not well grounded.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  Thus, the Board finds that there is no competent 
clinical evidence of record indicating that the veteran's 
claim on appeal was attributable to or the result of his 
military service.  Therefore, the Board must conclude that 
the veteran's claim is not well grounded and is, therefore, 
denied.


ORDER

Entitlement to service connection for a skin disorder, loss 
of sex drive, memory loss, bladder problems, personality 
change, blurred vision, hair loss, hearing loss, headaches 
and wife's miscarriage as a result of Agent Orange exposure, 
is denied on the basis that the claim is not well grounded.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

